Case 7:18-cv-00113 Document 64 Filed on 06/15/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 17, 2019
                                                               David J. Bradley, Clerk
Case 7:18-cv-00113 Document 64 Filed on 06/15/19 in TXSD Page 2 of 2
